DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Allowance
This communication is in response to the action filed on 03/09/2022. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 1 and 13 are allowed and all of their dependent claims.Examiner’s AmendmentWith the consultation of Anh Nguyen (PE) an authorization for this examiner’s amendment was given in an interview with Jerome Schafer (Registration No. 50,800) on 06/03/2022.The application is amended as follows:1.	 (Currently Amended) A system comprising: 
at least two vehicle keys, each of the 
a docking station connected to a network of a home or an enterprise, the network of the home or enterprise connected to a service provider network, the docking station comprising physical ports for physical port;
wherein a first of thewherein when the first key is located in the vehicle, system data are provided to the docking station using a wireless connection between the vehicle and the service provider network;
the first and the second vehicle keys are configured to synchronize vehicle system data via the service provider network when the first vehicle key is used in the vehicle and the second vehicle key is connected to a port of the docking station, wherein synchronizing vehicle system data acts to update the vehicle system data of the second vehicle key to the vehicle system data in the first vehicle key.



2. 	(Currently Amended) The system of claim 1, further configured to accommodate inserting the first vehicle key and the second vehicle key into the physical ports of the docking station, wherein by means of a discovery protocol, the presence of the other vehicle key is detected when the first vehicle key and the second vehicle key are connected to the physical ports of the docking station, wherein vehicle system data stored in each of the first vehicle key and the second vehicle key is synchronized to update the vehicle system data of each of the first vehicle key and second vehicle key to the most recent version of the vehicle system data. 

3. 	(Currently Amended) The system of claim 2, [[1,]] wherein each vehicle key is configured to synchronize its vehicle system data with a processor system connected to the docking station, when a respective vehicle key is connected to a port of the docking station.  

4. 	(Cancelled) 

5. 	(Currently Amended) The system of claim 1, wherein each vehicle key is configured to connect the service provider network for a backup of its vehicle system data. 

6. 	(Previously Presented) The system of claim 1, wherein the vehicle keys comprise a memory for storing vehicle system data, identification data and audio/video data, and wherein the identification data identify a user of one of the vehicle keys to a processor system and to a vehicle assigned to the one of the vehicle keys. 

7. 	(Currently Amended) The system of claim 1, wherein of the docking station includes a cavity for housing of one of the vehicle keys. 

8. 	(Previously Presented) The system of claim 3, wherein the processor system is a computer of the network of the home or the enterprise. 

9. 	(Cancelled) 

10. 	(Cancelled) 

11. 	(Cancelled) 

12. 	(Cancelled) 

13. 	(Currently Amended) A method for synchronizing of vehicle system data between a first vehicle key and a second vehicle key for a vehicle, each vehicle key comprising an electronic device having a node for connecting with a docking station and with the vehicle, the method comprising:
	establishing a wireless connection between the vehicle and a service provider network, the first vehicle key used in the vehicle and containing vehicle system data;
	connecting the second vehicle key to a physical port in a docking station connected to a network of a home or enterprise, the network of the home or enterprise connected to the service provider network;

synchronizing vehicle system data between the first vehicle key and the second vehicle key, wherein the vehicle system data is provided to the docking station via the connection service provider network to update the vehicle system data of the second vehicle key. 

14. 	(Canceled)

15. 	(Cancelled) 

16.	(Currently Amended) The system of claim 2, [[1]], wherein vehicle system data stored in each of the first vehicle key and the second vehicle key is synchronized between the first vehicle key and the second vehicle key while connected to the physical ports of the docking station includes synchronization of identification data of a user, and/or user data.

17.	(Currently Amended) The method of claim 13, further comprising:
	each vehicle key synchronizing vehicle system data with a processor system connected to and the network of the home or enterprise. 

18.	(Cancelled) 

19. 	(Currently Amended) The method of claim 13, further comprising:
	connectingthe second vehicle key to the docking station with [[a]] the service provider network for a backup of vehicle system data.
An examiner’s amendment to the record appears above. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by37CFR1.1312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
The following is an Examiner’s reasons for allowance: claims 1 and 13 are allowed because the prior arts of record Yuriko (JP2009031886A), Hatton (US20140277837) and Ricci (US20140310031) fail to anticipate or render obvious claim limitations, “a docking station connected to a network of a home or an enterprise, the network of the home or enterprise connected to a service provider network” , “the docking station comprising physical ports for accommodating the vehicle keys, each of the physical ports including a node for connecting the docking station with one of the vehicle keys when placed in a physical port” , “wherein when the first key is located in the vehicle, system data are provided to the docking station using a wireless connection between the vehicle and the service provider network” and “the first and the second vehicle keys are configured to synchronize vehicle system data via the service provider network when the first vehicle key is used in the vehicle and the second vehicle key is connected to a port of the docking station”. The prior arts of record Yuriko (JP2009031886A), Hatton (US20140277837) and Ricci (US20140310031) taught equipment control system for building; key fob security copy to a mobile phone and transfer of user profile data via vehicle agency control.
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Demeniuk (US20160071395) teaches system and method of determining occupant location using connected devices. Addepalli (US9083581) teaches system and method for providing resource sharing, synchronizing, media coordination, transcoding, and traffic management in a vehicular environment. The dependent claims 2-3, 5-8, 16-17 and 19 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456                                                                                                                                                                                                        

/ANH NGUYEN/Primary Examiner, Art Unit 2456